J-A06042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD K. BOND                            :
                                               :
                       Appellant               :   No. 1701 EDA 2018

            Appeal from the Judgment of Sentence February 9, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): C.P.-51-CR-0000733-2017


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         March 25, 2020

        Appellant, Bernard K. Bond, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County following his

conviction by a jury on the sole charge of criminal conspiracy (to commit

robbery).1 After a careful review, we affirm.

        The relevant facts and procedural history are as follows: Following his

arrest in connection with a robbery, Appellant, who was represented by

counsel, proceeded to a jury trial. At trial, Sergeant Marcus O’Shaughnessy

testified that, on October 4, 2016, he was on duty when at approximately

10:30 a.m. he received a call for a “robbery in progress, point of gun” at the


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 903.
J-A06042-20


Carolina Market, which is a grocery market located at 2952 Ridge Avenue.

N.T., 11/28/17, at 25-27, 33.

       The officer received “flash information”2 over the Computer Aided

Dispatch indicating two black males were involved: one of the black males

was five-foot seven, wearing a blue jacket and blue jeans, while the other

black male was six-foot wearing a blue hoodie and blue pants. Id. at 33. He

further received information over the radio that the “the first black male was

armed with a black handgun and the second black male was armed with a

.357 Magnum….[The first male] was 25 to 30 years old, medium build, short

hair. The other one in his 40’s, light complexion.” Id. at 34.

       Sergeant O’Shaughnessy arrived at the Carolina Market within “a few

minutes” of receiving the radio call, and he found the victim, Jay Truesdale,

standing on the corner outside of the market. Id. at 31. Mr. Truesdale, who

appeared to be very upset, explained that “the males pulled a gun on him,

took money from his out of his car, took his keys to the car, and [took] his

cell phone.” Id. at 35. He reported the men then fled westbound on Fontain

Street from 30th. Id.

       Sergeant O’Shaughnessy indicated that, based on the information

provided to him, he completed an incident report describing the suspects as


____________________________________________


2  “[F]lash information is based on a report from the initial officers to
investigate the scene of a crime and is broadcast to other police units in the
district.” Commonwealth v. Jackson, 519 A.2d 427, 431 (Pa.Super. 1986).


                                           -2-
J-A06042-20


“[f]irst black male medium complexion, six-foot one, medium build, blue

jacket, blue pa[nt]s, armed with a handgun. Number 2 black male, medium

complexion, five-foot seven, blue hoodie, blue jeans.” Id. at 37.

      Detective Earl Martin testified he was assigned as the lead investigator,

and he interviewed Mr. Truesdale, who was still quite upset, at the police

station shortly after the robbery occurred. N.T., 11/29/17, at 14-15. During

the interview, Mr. Truesdale identified Appellant, who was his cousin, and a

male named “Duly” as suspects. Id. at 18-19. Mr. Truesdale described “Duly”

as a “[b]lack male, tall, athletic build, 20’s, late 20’s, earlier 30’s with a tattoo

on his neck.” Id. at 22. Although the detective put the name “Duly” into the

police database, no photograph or information “popped up.” Id. The general

description provided by Mr. Truesdale as to “Duly” generated “hundreds of

thousands of photos” such that the police were unable to identify “Duly’s” true

identity. Id.

      Mr. Truesdale also gave the detective a description of Appellant,

including what he was wearing at the time of the robbery, his name, his date

of birth, and his home address of 1828 South Taylor Street. Id. at 23-24.

The detective entered the information into the police database and, when

Appellant’s photograph appeared on the screen, Mr. Truesdale immediately

pointed to the photograph and said, “That’s my cousin. That’s my cousin.”

Id. Mr. Truesdale then signed and dated the photograph. Id.




                                        -3-
J-A06042-20


       Detective Martin testified Mr. Truesdale had no hesitation identifying

Appellant as being involved in the robbery. Id. at 25-26. He also testified

Mr. Truesdale confirmed his cellular phone, $150.00 in cash, and his car keys

were taken during the robbery. Id. at 26. Moreover, Mr. Truesdale reported

Appellant was armed with a .357 revolver during the robbery. Id. at 27-28.

       Detective Martin testified that, after he interviewed Mr. Truesdale, he

went to the Carolina Market on the day of the incident and seized footage from

surveillance cameras, which were located inside and outside of the market.

Id. at 48. The video footage was entered into evidence.3 Id. at 46-48.

       Detective Martin testified that, on October 4, 2016, at 9:30 p.m., the

police executed a search warrant at Appellant’s residence. Id. at 32. No one

was home at the time of the search. Id. During the search of a bedroom,

the police found mail addressed to Appellant. Id. However, the police did not

discover a firearm or any of the victim’s missing items.       Id. at 32-33.

Detective Martin then obtained an arrest warrant, which he attempted to serve

on Appellant at his residence on October 6, 2017, to no avail. Id. at 37-38.

Ultimately, Appellant was arrested on October 26, 2017, at 800 West Rockland

Street. Id. at 40.

       Mr. Truesdale, who indicated in court that he recognized Appellant,

testified Appellant is his “family.” Id. at 61-63. Specifically, Mr. Truesdale


____________________________________________


3 We note the disc containing the video surveillance footage was included in
the certified record to this Court.

                                           -4-
J-A06042-20


explained his stepfather, who raised him since he was an infant, was

Appellant’s uncle. Id. at 61. Mr. Truesdale indicated Appellant was his step-

cousin and, prior to the instant incident, they were “pretty close.” Id. at 63.

Mr. Truesdale testified that, at one point, he gave Appellant money and took

care of him because he was his family. Id. at 64.

      Regarding October 4, 2016, the day of the robbery, Mr. Truesdale

testified that, as he was driving home from work after the overnight shift, he

stopped at the Carolina Market in the morning to get a cup of coffee. Id. at

66.   Mr. Truesdale explained he stopped his vehicle near the front of the

market, went inside, and saw Appellant standing by another younger man who

he knew as “Duly.” Id. at 71-72. Mr. Truesdale testified he did not stop to

talk to Appellant or “Duly” but proceeded to get a coffee. Id. at 75.

      Mr. Truesdale testified he felt nervous seeing the two men together

because he and Appellant were not “seeing eye to eye” on various things at

that point in time. Id. Also, he explained he had lent $100.00 to “Duly,” and

about a week before the robbery, he saw “Duly” and asked him when he was

going to pay back the money.      Id. at 74.   In response, “Duly” pulled a 9

millimeter handgun on him and said, “I ain’t got it. What you’re [sic] going

to do?” Id.

      Mr. Truesdale testified he did not speak to “Duly” while he was in the

Carolina Market on October 4, 2016; however, as Mr. Truesdale was waiting

for his coffee to be prepared by the man behind the counter, Appellant


                                     -5-
J-A06042-20


approached him and asked him for “a couple [of] dollars.” Id. at 77. Mr.

Truesdale testified he went out to his car, retrieved $5.00, came back into the

market, and gave Appellant $5.00. Id. at 81-82. He noticed Appellant and

“Duly” were “huddled” together conversing when he came back inside of the

market to give Appellant the $5.00. Id. at 82.

      After Mr. Truesdale paid for his coffee, he left the store, spoke briefly to

a friend across the street, and began walking to his vehicle when he noticed

Appellant and “Duly” exiting the market together while still conversing with

each other. Id. at 84. As Mr. Truesdale approached the driver’s side door,

he saw Appellant and “Duly” approach and stand by the front passenger side

door of the vehicle. Id. at 85. Mr. Truesdale testified the following occurred:

            Q. At some point do they start having words with you?
            A. Yes.
            Q. And do you recall what that was about?
            A. My cousin actually told me, you know, You got a problem
      with my young bol? Y’all need to handle it. Actually, I said to my
      cousin, What do you mean I need to handle a problem with your
      young bol? We’re supposed to be family and he looked at me like
      I was crazy.
            Q. Okay. And at some point do you eventually get into your
      vehicle?
            A. Yes.
            Q. When you get into your vehicle, did something happen
      to you while you’re inside of your car?
            A. Yes. The young guy, he came. He opened my car door.
      He got in my car with the gun and he took my money out of my
      glove compartment where I had my money at and he took my car
      keys.
           Q. All right. Did you have anything else inside of your
      glove—are you talking about the center console of the car?

                                      -6-
J-A06042-20


          A. The armrest. I had my money in the armrest.
          Q. That would be between the driver and passenger seat?
          A. Yes.
          Q. In the front?
          A. Yes.
          Q. Did you have anything else other than your money?
          A. He took my car keys.
          Q. Did you have a cell phone on you that day?
          A. Yes, he took my cell phone, too.
          Q. Where was that at?
          A. That was in the console.
          Q. It was in there, too?
          A. Yes.
          Q. How much money was inside?
            A. I had just got paid. It was about $150. It was a small
     paycheck because I only worked about two or three days that day
     [sic], but I just had it in my console.
          Q. All right. Do you –is that where you always keep money?
          A. Yes. Correct.
          Q. Does anyone else know where you keep your money?
          A. Correct.
          Q. Who?
          A. [Appellant].
                                ***
         Q. When this individual Duly pulls out the gun, do you
     remember where he pulled the gun from?
          A. Out of his jacket pocket.
          Q. Jacket pocket?
          A. Uh, huh.
          Q. What kind of gun was it?
          A. 9 millimeter.
                                ***


                                     -7-
J-A06042-20


           Q. Now, where is [Appellant] at when this is happening?
          A. Actually, he was like standing outside. Like it looked like
     he was coaching everything.
           Q. Why do you say it looked like that?
            A. Because literally like he—I literally looked at him and
     asked him, like you would actually let this man rob me like this?
     He looked at me like I was crazy. Like, my own flesh. I’m not
     going to call him my flesh and blood. I’m just going to call him
     [Appellant]. If you see on the video, I said, You’re really going to
     let this happen to me after all I done for you? And he looked at
     me like I was crazy.
           Q. Okay. What did you do when you first saw the gun?
          A. Man, I was paranoid. I was paranoid. I did not know if
     he was going to shoot me or if he wasn’t going to shoot me.
           Q. So you were afraid?
           A. Yes, I was afraid.
           Q. Did Duly say anything to you?
           A. He said, If you make a move, I’m going to kill you.
           Q. All right. So do you get out of the car? Do you stay in
     the car?
           A. Like when he was in the car with the gun, I actually got
     out of the car. And that’s when I looked at [Appellant]. I said,
     You’re going to literally let this happen? And that’s when he got
     the money out of the armrest. He got my car keys. He got out
     of the car. And after I said what I said to [Appellant] [“Duly”]
     said, Come on. We out. We out. We out. We out. Get let’s [sic]
     of here.

Id. at 85-90.

     Mr. Truesdale testified Appellant and “Duly” walked back into the market

together while Mr. Truesdale attempted to stop someone on the street so that

he could call 911. Id. at 91. A brief time later, Appellant and “Duly” exited

the market together, and Mr. Truesdale asked Appellant how he could “let

something like that happen[,]” to which Appellant responded, “That’s your

                                    -8-
J-A06042-20


beef. That’s y’all problem. That’s y’all issue. I ain’t got nothing to do with

that.” Id. Mr. Truesdale then watched while Appellant and “Duly” walked

area from the area together. Id. at 91-92. Finally, a passerby permitted Mr.

Truesdale to use his cellphone so that he could call 911 to report the robbery.

Id. at 95.

       Mr. Truesdale testified that after the police arrived on the scene he gave

them a description of the perpetrators, and he confirmed he gave a statement

to the detectives at police headquarters. Id. at 98. He also confirmed he

provided Appellant’s identity as one of the perpetrators, and he affirmatively

identified Appellant from a police photograph. Id. at 98-99. Mr. Truesdale

admitted he specifically informed Detective Martin that “Appellant was

involved in th[e] robbery[.]” Id. at 100.

       Mr. Truesdale confirmed that, during Appellant’s preliminary hearing on

January 24, 2017, he testified Appellant had nothing to do with the robbery.

Id. at 102. However, Mr. Truesdale explained he gave such testimony at the

preliminary hearing because he was “afraid for [his] life because two guys had

confronted [him] before [he] went to court and told [him] that [he] better go

to court and [he] better say [Appellant] didn’t have nothing [sic] to do with

it.”   Id.   Mr. Truesdale testified that, after he testified at Appellant’s

preliminary hearing, he left Pennsylvania and stayed in a homeless shelter in

a different state because he was afraid for his life. Id. at 107-08.




                                      -9-
J-A06042-20


      Upon reviewing the October 4, 2016, video surveillance footage from

inside and outside of the Carolina Market in the courtroom, Mr. Truesdale

confirmed the video depicted him going into the market, and “Duly” and

Appellant were also inside of the market. Id. at 115-16. The video depicted

Mr. Truesdale retrieving the money from his vehicle and handing the money

to Appellant inside the market. Id. at 117.

      Mr. Truesdale confirmed the video depicted that, after he gave the

money to Appellant, and he got his coffee, he left the market and crossed the

street to talk to a friend. Id. at 120. The video depicts Appellant following

Mr. Truesdale out of the market, glancing at Mr. Truesdale as he crossed the

street, leaning into Mr. Truesdale’s vehicle via the opened front passenger

window, and rifling around inside the vehicle.     Id. at 120.    Mr. Truesdale

testified he went back to his vehicle and asked Appellant what he was looking

for in the vehicle. Id. at 121. Mr. Truesdale testified he did not give Appellant

permission to look or search for anything inside of his vehicle. Id.

      Mr. Truesdale confirmed the video then depicts that Mr. Truesdale went

back across the street while Appellant went inside of the Carolina Market. Id.

at 122. Shortly thereafter, the video shows Appellant and “Duly” exiting the

market together and approaching Mr. Truesdale’s vehicle on the passenger

side while Mr. Truesdale re-approached the vehicle on the driver’s side. Id.

at 123. Pointing to the video, Mr. Truesdale testified he quickly entered his

vehicle with the intent of driving away; however, before he could do so, “Duly”


                                     - 10 -
J-A06042-20


entered the passenger side with his gun drawn. Id. at 123-24. The video

depicts Appellant walking around to the driver’s side, and Mr. Truesdale

quickly jumping out of his vehicle. Id.

     Mr. Truesdale testified he asked Appellant why he was letting “this go

down[,]” and Appellant said “F” you to Mr. Truesdale. Id. at 124. The video

shows “Duly” removing items from the center console while Appellant

remained by Mr. Truesdale’s side. Id. at 124. The video shows “Duly” exiting

the vehicle and walking into the market while Appellant continued exchanging

words with Mr. Truesdale. Id. at 125-26. Within fifteen seconds, Appellant

went back into the market with “Duly.” Id. at 126-27.          Mr. Truesdale

confirmed the video reveals that, after Appellant rejoined “Duly” in the

market, Appellant shook “Duly’s” hand. Id. at 137.

     Police Officer Peter Plousis testified that on October 26, 2016, he went

to the 800 block of West Rockland Street to “backup the execution of an arrest

warrant” on Appellant. Id. at 150. Officer Plousis indicated that by the time

he arrived on the scene Appellant was already in custody, and he transported

Appellant to the police station.   Id. at 152-53.    Officer Plousis indicated

Appellant provided biographical information for a police form, and Appellant

listed his address as “1828 South Taylor.” Id. at 153-54.




                                    - 11 -
J-A06042-20


       At the conclusion of the Commonwealth’s case, Appellant made a motion

for a judgment of acquittal, and the trial court denied the motion.4 Id. at 158.

The jury convicted Appellant solely on one count of conspiracy (to commit

robbery) and acquitted him on the charges of robbery, theft by unlawful

taking, firearms not to be carried without a license, and carrying firearms in

public in Philadelphia. N.T., 11/30/17, at 36-37.

       The Commonwealth filed a notice of intent to seek the imposition of a

mandatory sentence pursuant to 42 Pa.C.S.A. § 9714. On February 9, 2018,

following a hearing, the trial court sentenced Appellant to ten years to twenty

years in prison. On February 20, 2018, Appellant filed a timely, counseled

post-sentence motion,5 and on June 12, 2018, he filed a notice of appeal. On

June 21, 2018, the Clerk of Courts entered an order denying Appellant’s post-




____________________________________________


4 The defense offered no witnesses, and Appellant voluntarily waived his right
to testify. Id. at 159-60.

5  Generally, a defendant has ten days to file post-sentence motions.
Pa.R.Crim.P. 720. Here, the time period expired on Monday, February 19,
2018, which was a legal holiday. Accordingly, Appellant had until Tuesday,
February 20, 2018, to file a timely post-sentence motion. See 1 Pa.C.S.A. §
1908 (“Whenever the last day of any such period shall fall on Saturday or
Sunday, or on any day made a legal holiday by the laws of this Commonwealth
or of the United States, such day shall be omitted from the computation [of
time].”).




                                          - 12 -
J-A06042-20


sentence motion by operation of law.6 All Pa.R.A.P. 1925 requirements have

been met.

       On appeal, Appellant’s sole issue is whether the evidence was sufficient

to sustain his conviction for criminal conspiracy (to commit robbery). In this

regard, Appellant contends there is no evidence of a conspiratorial agreement

between him and any other person and, in fact, he was merely present when

the robbery occurred.

       A successful sufficiency-of-the-evidence claim requires discharge.

Commonwealth v. Toritto, 67 A.3d 29 (Pa.Super. 2013) (en banc).

Whether the evidence was sufficient to sustain the charge presents a question

of law. Id. Our standard of review is de novo, and our scope of review is

plenary. Commonwealth v. Walls, 144 A.3d 926 (Pa.Super. 2016).               In

conducting our inquiry, we examine:

       whether the evidence at trial, and all reasonable inferences
       derived therefrom, when viewed in the light most favorable to the
____________________________________________


6  Appellant filed post-sentence motions on February 20, 2018, and a
premature notice of appeal on June 12, 2018, before the court ruled on the
post-sentence motions. The post-sentence motions were denied by operation
of law on June 21, 2018. Thus, Appellant’s appeal relates forward to June 21,
2018, and there are no jurisdictional impediments to our review. See
Commonwealth v. Borrero, 692 A.2d 158 (Pa.Super. 1997) (explaining
general rule that if defendant files timely post-sentence motion, judgment of
sentence does not become final for purposes of appeal until trial court disposes
of motion or motion is denied by operation of law). See also Commonwealth
v. Ratushny, 17 A.3d 1269, 1271 n.4 (Pa.Super. 2011) (explaining if court
denies an appellant’s post-sentence motion following filing of premature notice
of appeal, this Court will treat the appellant’s premature notice of appeal as
having been filed after entry of order disposing of post-sentence motion).


                                          - 13 -
J-A06042-20


      Commonwealth as verdict-winner, [is] sufficient to establish all
      elements of the offense beyond a reasonable doubt. We may not
      weigh the evidence or substitute our judgment for that of the fact-
      finder. Additionally, the evidence at trial need not preclude every
      possibility of innocence, and the fact-finder is free to resolve any
      doubts regarding a defendant’s guilt unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. When
      evaluating the credibility and weight of the evidence, the fact-
      finder is free to believe all, part or none of the evidence. For
      purposes of our review under these principles, we must review the
      entire record and consider all of the evidence introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa.Super. 2014)

(quotation omitted). Further, a conviction may be sustained wholly on

circumstantial evidence. Commonwealth v. Melvin, 103 A.3d 1, 39-40

(Pa.Super. 2014).

      The Crimes Code relevantly defines the crime of “conspiracy” as follows:

      (a) Definition of conspiracy.--A person is guilty of conspiracy
      with another person or persons to commit a crime if with the intent
      of promoting or facilitating its commission he:
      (1) agrees with such other person or persons that they or one or
      more of them will engage in conduct which constitutes such crime
      or an attempt or solicitation to commit such crime; or
      (2) agrees to aid such other person or persons in the planning or
      commission of such crime or of an attempt or solicitation to
      commit such crime.

18 Pa.C.S.A. § 903 (bold in original).

      In examining this statutory provision, this Court has held the following:

             The essence of a criminal conspiracy is the common
      understanding that a particular criminal objective is to be
      accomplished. Mere association with the perpetrators, mere
      presence at the scene, or mere knowledge of the crime is
      insufficient. Rather, the Commonwealth must prove that the
      defendant shared the criminal intent, i.e., that the Appellant was
      “an active participant in the criminal enterprise and that he had

                                     - 14 -
J-A06042-20


     knowledge of the conspiratorial agreement.” The defendant does
     not need to commit the overt act; a co-conspirator may commit
     the overt act. Commonwealth v. Johnson, 719 A.2d 778, 784
     (Pa.Super. 1998) (en banc)[.]
            A conspiracy is almost always proved through circumstantial
     evidence. Commonwealth v. Swerdlow, 636 A.2d 1173, 1176
     ([Pa.Super.] 1994). “The conduct of the parties and the
     circumstances surrounding their conduct may create ‘a web of
     evidence’ linking the accused to the alleged conspiracy beyond a
     reasonable doubt.” Johnson, 719 A.2d at 785. The evidence
     must, however, “rise above mere suspicion or possibility of guilty
     collusion.” Swerdlow, 636 A.2d at 1177 (citation omitted).
           This Court has identified factors to be considered:
           Among the circumstances which are relevant, but not
           sufficient by themselves, to prove a corrupt
           confederation are: (1) an association between alleged
           conspirators; (2) knowledge of the commission of the
           crime; (3) presence at the scene of the crime; and (4)
           in some situations, participation in the object of the
           conspiracy. The presence of such circumstances may
           furnish a web of evidence linking an accused to an
           alleged conspiracy beyond a reasonable doubt when
           viewed in conjunction with each other and in the
           context in which they occurred.
     Commonwealth v. Olds, 469 A.2d 1072, 1075 ([Pa.Super.]
     1983).
           Once there is evidence of the presence of a conspiracy,
     conspirators are liable for acts of co-conspirators committed in
     furtherance of the conspiracy. Even if the conspirator did not act
     as a principal in committing the underlying crime, he is still
     criminally liable for the actions of his co-conspirators taken in
     furtherance of the conspiracy.
           The general rule of law pertaining to the culpability of
           conspirators is that each individual member of the
           conspiracy is criminally responsible for the acts of his
           co-conspirators committed in furtherance of the
           conspiracy. The co-conspirator rule assigns legal
           culpability equally to all members of the conspiracy.
           All co-conspirators are responsible for actions
           undertaken in furtherance of the conspiracy
           regardless of their individual knowledge of such


                                    - 15 -
J-A06042-20


             actions and regardless of which member of the
             conspiracy undertook the action.
      Commonwealth v. Galindes, 786 A.2d 1004, 1011 (Pa.Super.
      2001).
            The premise of the rule is that the conspirators have formed
      together for an unlawful purpose, and thus, they share the intent
      to commit any acts undertaken in order to achieve that purpose,
      regardless of whether they actually intended any distinct act
      undertaken in furtherance of the object of the conspiracy. It is the
      existence of shared criminal intent that “is the sine qua non of a
      conspiracy.”

Commonwealth v. Lambert, 795 A.2d 1010, 1016-17 (Pa.Super. 2002) (en

banc) (some citations and quotations omitted).         Ultimately, “where the

conduct of the parties indicate that they were acting in concert with a corrupt

purpose in view, the existence of a criminal conspiracy may properly be

inferred.” Commonwealth v. Kinard, 95 A.3d 279, 293 (Pa.Super. 2014)

(en banc).

      Reviewing the record in the light most favorable to the Commonwealth,

as verdict winner, we conclude the record reflects there was ample evidence

for the jury to conclude Appellant and “Duly” were acting in concert with a

corrupt purpose because all of the relevant circumstances discussed in

Lambert are present.

      Initially, the record reflects Appellant and “Duly” had an association, and

it is undisputed Appellant was present at the scene of the robbery. The video

footage from the surveillance camera inside the Carolina Market shows

Appellant and “Duly” conversing at length prior to Mr. Truesdale’s arrival.

Further, Mr. Truesdale testified Appellant referred to “Duly” as “my young bol.”

                                     - 16 -
J-A06042-20


N.T, 11/29/17, at 85.     Moreover, Mr. Truesdale testified that, after the

robbery, “Duly” said to Appellant, “Come on. We out. We out. We out.” Id.

at 90.   The two men walked back into the Carolina Market within fifteen

seconds of each other after the robbery, shook hands, and then walked away

from the market together.

      Moreover, there is ample evidence Appellant had “knowledge” that

“Duly” would rob Mr. Truesdale, and he “participated” in the conspiracy.

Lambert, 795 A.2d at 1016-17. Appellant, as opposed to “Duly,” first

approached Mr. Truesdale and asked him for money. Apparently unsatisfied

with the $5.00 Mr. Truesdale gave to him, Appellant, as confirmed by the

surveillance video footage, followed Mr. Truesdale out of the market, glanced

at Mr. Truesdale as he crossed the street, and rifled through Mr. Truesdale’s

vehicle until Mr. Truesdale returned to stop him. Mr. Truesdale testified he

did not give Appellant permission to search or look for anything inside of his

vehicle. N.T., 11/29/17, at 120.

      Appellant then rejoined “Duly” inside of the Carolina Market while Mr.

Truesdale continued his conversation with a friend across the street. Id. at

122. When Mr. Truesdale returned to his vehicle, Appellant and “Duly” exited

the market and approached the vehicle together. Id. at 123. Mr. Truesdale

intended to drive away; however, as confirmed by the surveillance video

footage and Mr. Truesdale’s testimony, Appellant walked around to the




                                    - 17 -
J-A06042-20


driver’s side while “Duly” entered the front passenger side seat and pointed a

gun at Mr. Truesdale. Id. at 123-24.

      There is no evidence “Duly” asked Mr. Truesdale where he kept his

money; but rather, “Duly” simply opened the center console and removed the

cash. Id. Mr. Truesdale testified Appellant, who was his step-cousin, knew

he kept cash in the center console. Id. at 87. Additionally, Mr. Truesdale

testified when he asked Appellant, with whom he had a recent disagreement,

why he was allowing “Duly” to take the money, Appellant said, “‘F’ you” to Mr.

Truesdale. Id. at 124.

      Based on this evidence, the jury could infer Appellant knew “Duly” was

going to rob Mr. Truesdale. See Lambert, 795 A.2d at 1016-17. Further, the

jury could infer Appellant participated in the robbery by advising “Duly” of

where Mr. Truesdale kept his money, as well as approaching the vehicle on

the driver’s side while “Duly” committed the robbery. See id. As the trial

court specifically noted, “even if there w[as] a flicker of doubt [about the

existence of the conspiracy,] it would have been entirely snuffed out by the

two men shaking hands—celebrating their enterprise—immediately after the

robbery.” Trial Court Opinion, filed 3/7/19, at 13.

      Appellant contends he was “merely present” at the scene when the

robbery occurred. However, as indicated supra, from the evidence presented,

the jury could conclude Appellant and “Duly” were engaged in concerted

activity with Appellant as an active participant, as opposed to a mere


                                    - 18 -
J-A06042-20


bystander. Accordingly, the evidence is sufficient to support his conviction for

criminal conspiracy.

      For all of the foregoing reasons, we affirm.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/20




                                     - 19 -